DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1, 12, and 15 to include the limitations of original claim 3, which in the non-final office action was indicated as having allowable subject matter. Claims 1, 12, and 15 now have the limitation “an angled rear wall that connects the first axle side wall and the second axle side wall, the angled rear wall disposed intermediate the rear side wall and the base wall”. Dickinson (US-5564805-A) taught the main structure of the tote in original claim 1, while Shick (US-6536787-B1) was brought in to teach the three-wheel arrangement on a singular axle without moving the location of the wheels in Dickinson. Dickinson in view of Shick teach the axle supports having the first and second axle side walls, being the ends of the axle support of Shick as seen in figure 5. Shick does not teach an angled rear wall, but instead shows a curved quarter circle structure for the axle supports which does not read on an angled wall since that requires the wall to be flat at an angle with reference to another wall. Adding the axle supports of Shick to the tote of Dickinson, the axle supports are no longer intermediate of the rear side wall and base wall and if moved to be intermediate as seen in Shick would potentially hinder the ability of the tote to stack or nest. With no reason to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618